
	
		I
		112th CONGRESS
		1st Session
		H. R. 795
		IN THE HOUSE OF REPRESENTATIVES
		
			February 18, 2011
			Mr. Smith of Nebraska
			 (for himself and Mr. Costa) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Transportation and
			 Infrastructure and Natural Resources, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To expand small-scale hydropower.
	
	
		1.Short titleThis Act may be cited as the
			 Small-Scale Hydropower Enhancement Act
			 of 2011.
		2.DefinitionsIn this Act:
			(1)ConduitThe
			 term conduit means any tunnel, canal, pipeline, aqueduct, flume,
			 ditch, or similar manmade water conveyance that is operated for the
			 distribution of water for agricultural, municipal, or industrial consumption
			 and not primarily for the generation of electricity.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Applicability
			 of lawNotwithstanding any
			 other provision of law, a hydroelectric project that uses only a non-federally
			 owned conduit to generate electric power that does not exceed 1.5 megawatts and
			 that, on or before the date of enactment of this Act, is not licensed under, or
			 exempted from the license requirements contained in, part I of the Federal
			 Power Act (16 U.S.C. 792 et seq.) shall not be required to be licensed under
			 part I of such Act.
		4.Inclusion of
			 certain facilities in report and studyThe Secretary shall—
			(1)not later than 6
			 months after the date of enactment of this Act, revise and update the study and
			 report required under section 1834 of the Energy Policy Act of 2005 (Public Law
			 109–58) to include facilities that would result in less than 1 megawatt of
			 capacity;
			(2)to the maximum
			 extent practicable, consult with non-Federal and noncontracting interests in
			 implementing this section; and
			(3)implement this
			 section on a nonreimbursable basis.
			
